          Case 2:11-cv-05782-PD Document 749 Filed 05/24/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GLENDA JOHNSON, et al.                            :
                                                  :
           v.                                     :       Civ. No. 11-5782
                                                  :       and all related cases
SMITHKLINE BEECHAM                                :
CORPORATION, et al.                               :


                                            ORDER

       Having been the subject of misconduct sanctions (Doc. No. 483), the Firm of Hagens

Berman seeks to prevent the imposition of additional sanctions by offering an expert report

authored by Abraham Reich. The purpose of the report is to demonstrate, inter alia, that the

Firm conducted an adequate investigation before initiating various thalidomide cases. Pa. R. of

Professional Conduct § 1.16(a)(1).        In coming to this conclusion, Mr. Reich explicitly

acknowledged reviewing numerous Hagens Berman materials that otherwise would have been

subject to the work product privilege, the attorney client privilege, or both.

       Having given all concerned ample opportunity to address the issue, Special Master

William T. Hangley has determined that once the Firm provided these materials to Mr. Reich, it

waived the work product privilege, and that the Hagens Berman materials would thus be

provided to Defendants (from whom Mr. Hangley had withheld the materials because they were

privileged). Hagens Berman objects, arguing that: (1) distribution of the materials must be

limited to the Firm’s “adversaries” and to “participants” in the proceedings Mr. Hangley is

presently conducting; (2) Defendants are neither the Firm’s “adversaries” nor “participants” in

the Hangley proceedings (having been excluded when privileged materials were discussed or

disclosed); and (3) the privilege was not waived simply because “Mr. Reich was retained as a

testifying expert.” (Objections at 15.)
         Case 2:11-cv-05782-PD Document 749 Filed 05/24/21 Page 2 of 3




       Hagens Berman has thus confused the law and the record. The Firm waived the privilege

not when it “retained” Mr. Reich, but when it disclosed to him otherwise privileged materials.

See Kida v. EcoWater Sys. LLC, 2011 WL 1883194, at *4 (E.D. Pa. May 17, 2011). Whether or

not Defendants are “adversaries” or “participants” in the proceedings before Mr. Hangley is thus

quite beside the point. Once there was a waiver, the materials were unprotected from public

scrutiny. See Westinghouse Elec. Corp. v. Republic of Philippines, 951 F.2d 1414, 1427–30 (3d

Cir. 1991); In re Teleglobe Commc'ns Corp., 493 F.3d 345, 361 (3d Cir. 2007).

       In any event, it is apparent that Defendants are both the Firm’s adversaries and

participants in these proceedings.    Since I appointed him in 2014, Mr. Hangley has—in

accordance with my Order—sought to determine how the 52 Plaintiffs in this consolidated

matter could proceed with these product claims that were apparently time-barred. (Doc. No.

316.) Over the ensuing seven years, Hagens Berman has done what it could to frustrate Mr.

Hangley, who has nonetheless uncovered extremely disturbing facts. I have thus been compelled

to broaden Mr. Hangley’s portfolio, keeping in mind his primary focus: whether these suits were

permissibly initiated and prosecuted. In accordance with my October 31, 2014 Order, Mr.

Hangley sought to determine whether Hagens Berman committed misconduct when it concluded

an agreement with GlaxoSmithKline by which the Plaintiffs in several dozen thalidomide cases

would withdraw their complaints against GSK in return for the Company not seeking additional

sanctions against Hagens Berman. (Doc. No. 396.) This agreement was concluded shortly after

I appointed Mr. Hangley, who had ordered Plaintiffs to disclose when they had first learned that

they had suffered thalidomide injuries. Mr. Hangley later learned that a Firm partner had altered

expert reports to persuade (apparently dishonestly) two Plaintiffs to withdraw their suits against

all Defendants. Presumably that is why Mr. Reich has opined, inter alia, that the Firm’s present



                                                2
         Case 2:11-cv-05782-PD Document 749 Filed 05/24/21 Page 3 of 3




investigation complied with the Code of Professional Conduct. In these circumstances, to argue

that all Defendants are not the Firm’s “adversaries” or “participants” in the proceedings before

Mr. Hangley is simply wrong.

                                          Conclusion

       Hagens Berman plainly wishes to use the work product privilege as a shield—protecting

its materials from public disclosure—and a sword—using the materials to show that it did not

commit misconduct. This is impermissible. In re Chevron Corp., 650 F.3d 276, 287 (3d Cir.

2011). I will accordingly overrule Hagens Berman’s objections.

                                                           IT IS SO ORDERED.

                                                           /s/ Paul S. Diamond
                                                           _________________________
       May 24, 2021                                        Paul S. Diamond, J.




                                               3
